Citation Nr: 1816595	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spontaneous epidural hematoma, including as secondary to herbicide exposure.

2.  Entitlement to service connection for quadriplegia, as secondary to herbicide exposure and/or spontaneous epidural hematoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and L.M.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to July 1966.  He had service in the Republic of Vietnam from January 1966 to July 1966,  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 hearing at the RO.  A transcript of the hearing has been included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his spontaneous epidural hematoma is related to his service, including as secondary to herbicide exposure.  As previously noted, the Veteran had service in Vietnam from January 1966 to July 1966, and is presumed to have been exposed to herbicides while serving in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The Veteran has not yet been afforded a VA examination in connection with his claim for service connection of an epidural hematoma.  The Board notes that medical records from June 2008, when he was first diagnosed and treated for the epidural hematoma, reflect that the Veteran had a history of hypertension, dyslipidemia, gout, obesity, and removal of a benign mole; the Veteran denied a history of trauma.  MRI reports reflect abnormal epidural collection extending from the cervical to the lumbar spines; possible diagnoses were sarcoidosis, lymphoma, epidural infection, and epidural hematoma.   

The Board also notes that the Veteran, his wife, and a physician's assistant testified at a hearing before the undersigned VLJ at the RO that they did not know the origin of the hematoma, or if the Veteran had cancer of the spine, but that the Veteran had a history of squamous cell carcinoma and benign growth removal of the right shoulder.  The physician's assistant, L.M., testified that a review of literature indicated that spontaneous epidural hematomas were rare, and only related to hypertension where hypertension was not well-controlled.  L.M. stated that the Veteran's hypertension was well-controlled, and testified that he felt that the Veteran was an anomaly because his epidural hematoma was not related to his hypertension and that he "feel[s]" that anomalies like the Veteran's epidural hematoma was most likely caused by Agent Orange exposure because cardiovascular abnormalities have been found to be related to Agent Orange exposure.  L.M. indicated that he "think[s] [Agent Orange] has had a toxic effect on the vascular system" and that, because the Veteran's blood feeds the cardiovascular system, including the epidural space, Agent Orange could have caused the Veteran's epidural hematoma "if one of those vessels started to leak for some unknown cause."  

Nonetheless, L.M.'s opinion is insufficient for purposes of adjudication because he did not provide a rationale based on actual medical literature for his opinion, and because his opinion does not provide the required degree of medical certainty, as it was discussed in terms of "feels", "thinks" and "if."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   The Board notes that L.M. submitted the literature that he relied upon for his opinion; the Board notes that the literature consists of brochures and articles issued by VA, noting that ischemic heart disease, Parkinson's disease, and b-cell leukemias are now considered to be presumptively related to Agent Orange.

As such, it is unclear whether the Veteran's epidural hematoma is related to his service, including his presumed herbicide exposure.  The Board notes that the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d).   Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of an epidural hematoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Given that additional development is required for the claim of entitlement to service connection for an epidural hematoma, the Board finds that a decision on the remaining issue of service connection for quadriplegia must be deferred to allow the RO the opportunity to evaluate the Veteran's claim for service connection of an epidural hematoma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   Any available VA treatment should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from February 2010 to the present.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the epidural hematoma and quadriplegia.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the epidural hematoma and quadriplegia is related to any event, illness, or injury during service, including his presumed herbicide exposure.  In doing so, the VA examiner should discuss the significance, if any, of the assertions of L.M. as to the potential etiologies of a spontaneous epidural hematoma, as well as the Veteran's history of hypertension, obesity, and gout, and his history of a removal of a squamous cell carcinoma and benign growth on his right shoulder approximately 20 years before the epidural hematoma. 

The provider is advised that the Veteran is competent to report symptoms, including continuity of symptoms, treatment, and diagnoses and the examiner must take into account, along with the other evidence of record, the Veteran's statements in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




